22. 5th cohesion report and strategy for the post-2013 cohesion policy (
(IT) Mr President, this amendment calls for the second part of the paragraph to be removed, specifically the words: 'calls for the description to be supplied not only in the relevant national language but also in one of the three working languages (English, French or German) and'. This part should be deleted, as proposed by the amendment.
(IT) Mr President, it is obvious that more than 40 people have now stood up, but it is just as obvious that all those that have stood up now did not do so before. If we have to wait two hours for the fortieth person to stand up every time there is an amendment and then not put it to the vote, let us put that in the Rules of Procedure. Forty people did not stand up when you asked who is against, so for me the amendment cannot be put to the vote.
Mr President, the interpreting was too slow. You need to be allowed to stand up for longer if the interpreting takes a while.
(ES) Mr President, on 6 June the Chair of the Committee on Employment and Social Affairs addressed a letter to the President of the Parliament which indicated the problem in paragraph 55. It clashes with Article 175 of the Treaty of Lisbon and the division of powers between the committees of this House.
On behalf of the Chair of the Committee on Employment and Social Affairs, Mrs Berès, who is not present today due to important matters, I would urge the ladies and gentlemen who vote against that this is not the instrument nor the time to discuss this matter, as the future of the European Globalisation Adjustment Fund is in play.